Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/821886, filed on March 17, 2020, has claims 1-20 pending in this application.

Drawings
The drawing filed on March 17, 2020 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020,6/3/2021,7/7/2021, 8/13/2021, 11/4/2021, 3/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Bleiweiss et al. (US 20210065320 A1), which describes A collaborative matter management and analysis tool is presented. Each matter has its own workspace that is built around a collaborative backbone. Users can provide access to the matter workspace to anyone who they want to collaborate with, including others at their organization and persons outside the organization, such as clients, lawyers, experts, vendors and other third parties. Processing of the document is automatic and based on the content and document type. The document, when uploaded, is OCR'd and based on the content, citations are converted to hyperlinks and the cited documents are linked. Documents and events are associated to enable enhanced productivity tools such as searching and e-brief
The next closest prior art found for this application is Puzicha (US 10762142 B2) which describes Provided herein are systems and methods for user-defined automated document feature modeling, extraction and optimization. In the present disclosure, an end user of an automated document review system can customize and create new extractor taggers within data models applicable to a set of focus documents. The user-defined edits to the extractor taggers can be further tested in a staging environment, and tested against a ground truth set of documents, before being widely applied to other relevant documents.
The next closest prior art found for this application is ZHAO et al. (US 20200175416 A1), which discloses An embodiment of the present invention relates to computer implemented methods and systems for receiving, by a model training device, a request for utilizing an adjustable management system by a user at a client device; wherein the client device is connected to the model training device over a network; sharing, by the model training device, an adjustable model management system comprising machine learning models and corresponding datasets in response to the received request to the client device; receiving an action from the client device, the action selected from a plurality of machine learning model services selected from the adjustable model management system; and excecuting an action by the model training device, to effect a change to a machine learning model saved into memory on the model training device, based on the received action.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “as new files are uploaded to the selected directories of the collaborative computing platform, applying the machine learning model to the uploaded files to classify the files and extract metadata; storing the extracted metadata and associated classification data in data structures associated with the new files, wherein the data structures are existing data structures of the collaborative computing platform; and exposing the extracted metadata and associated classification data to applications executing on the collaborative computing platform; wherein the machine learning model is trained using the selected files, selected content, and instructions; and the trained machine learning model is operable to generate outputs based on the selected directories as input data”, as disclosed in independent claims 1, 9 and 16.
The dependent claims 2-8, 10-15 and 17-20 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
May 6, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167